Citation Nr: 1509764	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-16 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus and bilateral hallux valgus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1977 to October 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim for service connection.

This case has been before the Board numerous times in the past.  In both December 2011 and November 2012, the Board remanded the claim for further development.  In February 2013, the Board denied the claim for service connection.  

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In January 2014, the Court approved a Joint Motion for Remand that vacated the Board's February 2013 decision and returned the case to the Board.  Following the Joint Motion, the Board again remanded the claim in April 2014 for further development.  

The January 2014 Joint Motion concluded that the Board failed to ensure compliance with its November 2012 remand.  All of the Board's remands, including the November 2012 remand highlighted by the Joint Motion, have revolved around efforts to obtain an adequate opinion as to the etiology of the Veteran's current foot disabilities.  For reasons explained in greater detail below, adequate opinions have now been obtained; there is substantial compliance with the Board's directives, and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus and right hallux valgus were noted on his entry to service.

2.  The Veteran's pre-existing pes planus and right hallux valgus were not aggravated by his active service.

3.  The Veteran was not treated for a left bunion during his active service, and there is no competent evidence that his current disability is related to his active service.
CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability, to include pes planus and hallux valgus, have not been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard April 2009 letter satisfied the duty to notify provisions.

As to the duty to assist, the Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

Over the course of his appeal, the Veteran has undergone multiple examinations; all of these examinations themselves have been adequate, as they detail the specific disabilities that the Veteran currently has and their severity.  The opinions from the April 2011 and November 2012 examinations are not adequate, and they will not be considered here.  The opinions from the December 2011 and June 2014 examinations are adequate, however, as they responded to specific questions posed by the Board and contain sufficient information to determine whether service connection is warranted.  Notably, the June 2014 examiner stated that she did not review the Veteran's claim file, but did indicate that she reviewed electronic records in "VBMS, Virtual VA, VHA [and] Vista."  As the Veteran's claim is now electronic, reviewing VBMS and Virtual VA constitutes reviewing the claim file and indicates compliance with the Board's April 2014 remand.  Thus, VA's duty to assist has been met.
II.  Entitlement to Service Connection

Legal Criteria

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish direct service connection, there must be sufficient evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A Veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2014).  

If a pre-existing disorder is noted upon entry into service, service connection may still be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Facts

The Veteran's service treatment records reflect that his bilateral pes planus and his right hallux valgus were noted at entry; the Veteran's April 1977 report of medical examination at enlistment noted that he suffered from mild bilateral pes planus and a mild bunion on his right large toe.  On his April 1977 report of medical history, the Veteran denied suffering from foot trouble.  

There is no evidence that the Veteran complained of or was treated for pes planus or hallux valgus during his active service.  His records reflect that he was treated for athlete's foot in February 1978 and blisters of his right foot in June 1978.  In November 1982, he twisted his left ankle wans was put on profile for three days.  In January 1983, the Veteran again complained of suffering a left ankle injury; he made no complaints specific to his feet.  A January 1983 X-ray of the Veteran's feet performed in conjunction with this complaint noted "no significant X-ray abnormalities."  His September 1983 report of medical examination at separation is silent as to any specific bilateral foot disabilities.  Further, the Veteran denied suffering from foot trouble on his September 1983 report of medical history at separation.  

VA treatment records reflect that the Veteran has been seen sporadically for complaints of pain in his feet.  He has received diagnoses consistent with the examinations detailed below.  

The Veteran underwent a VA examination in April 2011.  The Veteran stated that he developed pain in his feet during his active service.  He stated that he sought treatment for this pain, and the he was put on a profile for one year.  He stated that he continued to have pain following his discharge.

Upon examination, the Veteran walked with a normal gait.  The examiner observed pes planus and a 10 degree hallux valgus with small bunion on both the left and right foot.  There was no evidence of abnormal weightbearing, and the Achilles of both feet was aligned.  His skin and nails were normal, and he had good circulation in both feet.  

At a December 2011 VA examination, the Veteran again contended that he suffered foot pain during his active service that was aggravated by his boots.  The examiner diagnosed the Veteran as suffering from bilateral hallux valgus and mild bilateral pes planus.  He concluded that the Veteran's hallux valgus clearly and unmistakably existed prior to his active service, and that it was not aggravated during his active service.  He noted that there were no service treatment records indicating a chronic aggravation of this disability.  He stated that the Veteran currently has a "very mild bilateral hallux valgus deformity," and that a similar deformity was noted on his entry to service.  He therefore concluded that there was no progression of this disability during or after his active service.  

At a November 2012 VA examination, the Veteran stated that he was unaware that he had flat feet, but believes he had it at the time of his reenlistment to service.  

At a May 2014 VA examination, the Veteran contended that he had burning, pain, and itching in his feet during his active service.  He stated that he sought treatment for his foot pain, and was put on a profile for one year.  He stated that surgery was recommended to correct his foot problems, but he declined this option.  After examining the Veteran, the examiner diagnosed him as having pes planus and left and right bunions.  

As to etiology, the examiner concluded that the Veteran's preexisting bilateral pes planus and bunion of the right hallux were not aggravated during his active service, and that it is clear and unmistakable that they were not aggravated beyond their natural progression.  She stated that the Veteran walked with a normal, stable gait at his examination.  She noted that other physical findings were consistent with mild to moderate pes planus.  She noted that, with the exception of the January 1983 X-ray showing normal feet, the Veteran's service treatment records are completely silent for foot disabilities, including pes planus and bunions.  Accordingly, she determined that it is less likely as not that his disabilities worsened during his active service, or that they worsened due to his active service.  

With regard to his left hallux valgus, the examiner determined that it is less likely than not that this disability is causally or etiologically related to his active service.  She noted that this disability was not noted on entry to service, and that his service treatment records are silent as to complaints of or treatment for this disability.  Absent any such documentation, she concluded that it is less likely than not that his current disability is related to his active service.  



Analysis

Hallux valgus is an "angulation of the great toe away from the midline of the body, or toward the other toes," is commonly referred to as a bunion.  Dorland's Illustrated Medical Dictionary 818 (32nd ed. 2012).  The VA examiners and medical treatment providers have referred to these disabilities interchangeably; for clarity, the Board shall use the term "hallux valgus" in its analysis.  

VA treatment records and examinations both show that the Veteran currently suffers from bilateral pes planus and bilateral hallux valgus deformities.  The current disability criterion is met.  

Service connection is not warranted for pes planus or the right hallux valgus deformity, however, as the evidence does not show that these disabilities were aggravated by his active service.  

Again, these disabilities were specifically noted on his April 1977 entrance examination; the presumption of soundness therefore does not apply.  38 U.S.C.A. § 1111; see also Wagner, 370 F.3d at 1093.  These disabilities must be examined for service aggravation under 38 U.S.C.A. § 1153.

There is no competent or credible evidence of any aggravation of these disabilities during the Veteran's active service.  The December 2011 examiner concluded that the Veteran's hallux valgus was not aggravated by his active service, and the May 2014 examiner concluded that neither the bilateral pes planus nor the right hallux valgus were aggravated by the Veteran's active service.  

At his various VA examinations, the Veteran has contended that he suffered from foot pain during his active service; indeed, he even stated that he was put on a profile for a year because of his foot problems, and that surgery was recommended.

The Board does not find these contentions to be credible.  Again, the Veteran's service treatment records are completely silent, beyond the April 1977 entrance examination, for any complaints of or treatment for bilateral pes planus or right hallux valgus.  The January 1983 bilateral foot X-ray showed no abnormalities.  Considering that the Veteran sought treatment for a litany of other issues during his active service (including back problems, respiratory conditions, and a right hand injury, to name a few), the lack of records is strongly suggestive that the Veteran did not seek treatment for foot problems as he contended.  Further, the only evidence that the Veteran was put on a profile came in conjunction with a November 1982 ankle injury, and that profile was only for three days.  Finally, the Veteran himself denied suffering from any bilateral foot problems on his September 1983 report of medical history.  Considering that he did note suffering from other disabilities (including depression, a condition for which he is now service-connected at a 100 percent rate), the failure to mention any foot problem also strongly suggests against any in-service bilateral foot disabilities.  The Board grants a much greater probative value to the Veteran's contemporaneous denial of foot problems than to his recollections made some three decades later.  The Veteran's contentions are not credible, and there is no evidence of any in-service aggravation of bilateral pes planus or right hallux valgus.  

Without sufficient evidence of an increase in severity, service connection for pes planus and right hallux valgus based on service aggravation is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection is similarly not warranted for left hallux valgus; unlike the other disabilities discussed above, this condition was not noted upon entry.  That said, there is no evidence that the Veteran suffered from left hallux valgus during his active service, and the Veteran's contentions to the contrary are not considered credible.  

There is also no competent evidence that the Veteran's current left hallux valgus deformity is related to his active service.  The only examiner to directly comment on this disability - the examiner from the May 2014 examination - determined that it is less likely than not related to his active service.  There is no other evidence, medical or lay, connecting this disability to the Veteran's active service.  

In summary, the preponderance of the evidence is against the claim for service connection for a bilateral foot disability; there is no doubt to be resolved; and service connection for a bilateral foot disability is not warranted.


ORDER

Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus and bilateral hallux valgus, is denied.  



____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


